Citation Nr: 0303508	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-00 348	)	DATE
	)
	)



THE ISSUE

Whether a June 14, 1974, decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on the grounds 
of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:  American Red Cross



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to May 
1965.

The Board notes that although the RO has interpreted the 
veteran's May 2001 Statement in Support of Claim (VA Form 
21-4138) as a motion to revise or reverse the Board's June 
1974 decision, the Board reads this submission to refer to a 
rating decision issued by the RO on June 11, 1970, which 
reduced the rating for the veteran's schizophrenia from 100 
percent to 70 percent.  This same claim was raised again by 
the veteran's representative in a March 2002 Informal 
Hearing Presentation.  As the RO noted in a letter dated in 
July 2001, the veteran did not perfect an appeal of this 
decision and it became final.  Only when an RO determination 
is affirmed by the Board, is such determination subsumed by 
the Board decision.  See 38 C.F.R. § 20.1104.  The Board 
decision dated in June 1974 reviewed evidence added to the 
file in August 1973 and thereafter and only considered the 
veteran's entitlement to a total rating for compensation 
based on unemployability, not whether the previous 100 
percent rating was properly reduced.  Thus, the 1974 Board 
decision did not subsume the June 1970 RO decision which 
reduced the 100 percent rating for the veteran's 
schizophrenia.  See VAOPGCPREC 14-95; see also Brown v. 
West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  As such, the 
claim to revise or reverse the RO's June 1970 rating 
decision is referred to the RO for appropriate adjudicative 
action.


FINDINGS OF FACT

1.  By a decision entered on June 14, 1974, the Board denied 
the veteran's claim of entitlement to a total rating for 
compensation based on individual unemployability.

2.  The veteran's allegations of error with respect to the 
Board's June 14, 1974 decision amount to no more than a 
disagreement with the outcome of the decision.


CONCLUSION OF LAW

The veteran has not satisfied the threshold pleading 
requirements for the revision of any Board decision on 
grounds of CUE.  38 U.S.C.A. § 7111 (West Supp. 2002); 38 
C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2002).

The veteran has filed a motion requesting that the Board's 
June 14, 1974 decision be revised or reversed on the grounds 
of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  
However, the veteran has not specifically indicated any 
factual or legal errors allegedly committed by the Board in 
reaching its decision.

CUE is a very specific and rare kind of error.  38 C.F.R. § 
20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b).  In 
order to prevail on such a motion, it must be established 
that there was an error in the Board's adjudication, and 
that the error was such that, had it not been made, the 
outcome of the adjudication would have been manifestly 
different.  38 C.F.R. § 20.1403(c).  If it is not clear that 
a different result would have ensued, the error complained 
of cannot be "clear and unmistakable."  Id.  A disagreement 
with how the Board weighed or evaluated the facts in a 
particular case is not CUE.  38 C.F.R. § 20.1403(d)(3).

If a party wishes to have a motion for CUE considered on the 
merits, he must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, id., and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-
filing.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 
698-99 (Fed. Cir. 2000), reh'g denied, Nos. 99-7061, 99- 
7071, 99-7084, 99-7085, 2001 U.S. App. LEXIS 1314 (Fed. Cir. 
Jan. 2, 2001) (invalidating 38 C.F.R. § 20.1404(b) to the 
extent that it allowed insufficiently pled motions to be 
denied without further opportunity to re-file).

As noted above, the veteran contends that the Board reached 
the wrong result when it denied his claim for entitlement to 
a total rating for compensation on the basis of 
unemployability.  However, the Board finds that the veteran 
has not made a legally sufficient motion of CUE.  He has 
failed to allege that the correct facts, as they were known 
at the time of the Board decision, were not before the 
Board, or that the statutory or regulatory provisions then 
extant were incorrectly applied.  Neither has the veteran 
provided reasons as to why one would be compelled to reach 
the conclusion, to which reasonable minds could not differ, 
that the result of the previous adjudications would have 
been manifestly different but for an error.

For the foregoing reasons, the Board finds that the veteran 
has failed to satisfy the threshold pleading requirements 
for the revision of the June 14, 1974 Board decision on 
grounds of CUE.  See 38 C.F.R. § 20.1403(d)(3).  
Accordingly, his motion is dismissed without prejudice to 
re-filing.

In deciding this motion, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this motion.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  The United States Court of Appeals for 
Veterans Claims, however, has held that the VCAA is not 
applicable to motions for revision of a Board decision on 
the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).


ORDER

The motion is dismissed without prejudice to refiling.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2002) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2002).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


